DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-15
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			14-15
Amended claims: 				2-13
New claims: 					16-18
Claims currently under consideration:	1-13, 16-18
Currently rejected claims:			1-13, 16-18
Allowed claims:				None

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 10/23/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2017/07675 application as required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because it is missing a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 17, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “sugar alcohols”, and the claim also recites “erythritol” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “high sweetness” in claims 17 and 18 is a relative term which renders the claims indefinite. The term “high sweetness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “reduced calories” in claims 17 and 18 is a relative term which renders the claims indefinite. The term “reduced calories” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 12-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delattre (US 2019/0373921).
Regarding claim 1, Delattre teaches an aroma composition (corresponding to food and beverage particulates or powder [0032]) comprising: (a) hesperetin dihydrochalcone (I) [0023], and (b) high fructose corn syrup [0026].  
Regarding claim 2, Delattre teaches the invention as described above in claim 1, including the composition further comprising: (c) a sweetener or sweetness enhancer selected from the group consisting of steviosides, fructose, glucose, saccharin, sugar alcohols, cyclamate, neohesperetin dihydrochalcone, and erythritol [0026].
Regarding claims 3 and 4, Delattre teaches the invention as described above in claim 2, including the sweetener is rebaudioside A [0026].
Regarding claim 8, Delattre teaches an oral composition comprising the aroma composition of claim 1 (corresponding to food or beverage product) [0020].
Regarding claim 9, Delattre teaches the invention as described in claim 1, including the composition being a beverage [0020]. 
Regarding claim 10, Delattre teaches the invention as described in claim 9, including the composition being a soft drink [0037].
Regarding claim 12, Delattre teaches the invention as described above in claim 9, including the oral composition is a beverage formed by mixing the aroma composition with water aqueous liquids [0032] and that the beverage is a soft drink [0037].  It also teaches a soft drink comprising about 90 wt.% water (corresponding to total amount of water and gas water in the first column of Table 3 on page 3).  Therefore, Delattre teaches a beverage comprising about 90 wt.% water and about 10 wt.% aroma composition, which falls within the claimed concentration. 
Regarding claim 13, Delattre teaches a method for making an oral composition (corresponding to food or beverage) comprising: (i) providing a base for the oral composition (corresponding to beverage or food particulates); (ii) providing an aroma composition of claim 1; (iii) blending the base and the aroma composition together (corresponding to dry-mixing) [0032].
Regarding claim 16, Delattre teaches a method for sweetening an oral composition comprising adding the aroma composition of claim 1 to an oral composition [0003].
Regarding claim 17, Delattre teaches the invention as described above in claim 16, including the oral composition is a beverage [0020] and that hesperetin dihydrochalcone can maintain the sweetness intensity of a beverage with a reduced level of Stevia [0027]-[0028].  Since Stevia is a zero-calorie sweetener and the beverage has some degree of sweetness, the beverage taught by Delattre qualifies as a beverage with a high sweetness and reduced calories as claimed.
Regarding claim 18, Delattre teaches the invention as described above in claim 13, including the oral composition is a beverage [0020] and that hesperetin dihydrochalcone can maintain the sweetness intensity of a beverage with a reduced level of Stevia [0027]-[0028].  Since Stevia is a zero-calorie sweetener and the beverage has some degree of sweetness, the beverage taught by Delattre qualifies as a beverage with a high sweetness and reduced calories as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Delattre (US 2019/0373921) as applied to claim 1 above.
Regarding claim 5, Delattre teaches the invention as described above in claim 1, including the composition comprising component (a) is provided in an amount of 0.0002-0.002 wt.% (corresponding to 2-20 ppm) [0020], which means that component (b) comprises an amount approaching 0 wt.% to 99.9998 wt.% of the composition and that the weight ratio of component (a) to component (b) overlaps the claimed range.
Regarding claim 6, Delattre teaches the invention as described above in claim 2, including a composition comprising 0.0002-0.002 wt.% (corresponding to 2-20 ppm)  of component (a) [0020] and 5 wt.% of component (c) (corresponding to sucrose or fructose) [0020], which means that the content of component (b) in the composition is from an amount approaching 0 wt.% to 94.9998 wt.%.  As such, the amount of  components (a+b) in the composition is from an amount approaching 0.0002 wt.% to 95 wt.% and the weight ratio of components (a+b) to component (c) overlaps the claimed range.
Regarding claim 7, Delattre teaches the invention as described above in claim 1, including the hesperidin dihydrochalcone providing 1-2° Brix to the composition [0023].  Since Delattre does not teach an amount of HFCS to include in the composition, the composition exhibits a sugar content which overlaps the claimed range.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Delattre (US 2019/0373921) as applied to claim 9 above, in view of Amazon (“Atkins Gluten Free Protein-Rich Shake”, 2016, Amazon.com, https://www.amazon.com/Atkins-Protein-Rich-Energy-Chocolate-Banana/dp/B0015068PA/ref=zg_bs_6973719011_2/143-1537462-6024713?pd_rd_i=B09MGWKRRT&th=1).
Regarding claim 11, Delattre teaches the invention as described above in claim 9, including the oral composition being a sports drink [0037].  It does not teach the composition is a protein shake.
However, Amazon teaches a protein shake as a sports drink (corresponding to the directory at the top of page 1 which reads “Health & Household > Diet & Sports Nutrition > Sports Nutrition> Protein > Ready to Drink”).
It would have been obvious for a person of ordinary skill in the art to have modified the sports beverage of Delattre to be a protein shake as taught by Amazon.  Since Delattre teaches that the beverage is a sports beverage, but does not specify a type of sports beverage, a skilled practitioner would have been motivated to consult an additional reference such as Amazon in order to determine a suitable sports drink, thereby rendering the claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen (US 2020/0163874).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791